     Case 4:19-cv-00447 Document 1 Filed in TXSD on 02/08/19 Page 1 of 6



                   THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

FRANKLIN SUAZO,                      §
                                     §
     Plaintiff,                      §
                                     §
v.                                   § CIVIL ACTION NO. 4:19-cv-447
                                     §
DIP SHIPPING COMPANY, LLC,           §
and LUPE DIP, INDIVIDUALLY,          §
                                     §
     Defendants.                     §

                    PLAINTIFF’S ORIGINAL COMPLAINT

                             SUMMARY OF SUIT

     1.    Defendant Dip Shipping Company, LLC (the “Company”) ships

goods to Honduras, Nicaragua, Guatemala, and Mexico from warehouse

facilities located in Houston, Miami and New Orleans. Lupe Dip

(“Dip”) is a Company manager. Reference to the “Defendants” is to

the Company and Dip collectively.         Unfortunately, the Defendants

did not pay their non-exempt employee Plaintiff Franklin Suazo

(“Suazo”) time-and-one-half overtime wages for the overtime hours

that he worked.     Accordingly, Suazo brings this action to recover

unpaid overtime wages, liquidated damages, and attorneys' fees owed

to him under the Fair Labor Standards Act, 29 U.S.C. Section

216(b)(2019)(“FLSA”).

                         JURISDICTION AND VENUE

     2.    This Court has subject matter jurisdiction under 29

U.S.C. § 216(b)(2019) and 28 U.S.C. § 1331 (2019).

     3.    Suazo brings this Complaint in the district in which the

Defendants do business and where a substantial portion of the
    Case 4:19-cv-00447 Document 1 Filed in TXSD on 02/08/19 Page 2 of 6



conduct charged herein occurred.        As such, venue is proper in this

district pursuant to 28 U.S.C. § 1391(b)(2019).

                                THE PARTIES

     4.    Suazo, a resident of Houston, Texas, was employed by the

Company within the meaning of the FLSA during the three (3) year

period preceding the filing of this Complaint.           In performing his

duties for the Company, Suazo engaged in commerce or in the

production of goods for commerce.

     5.    The Company, an enterprise engaged in commerce, is a

foreign limited liability company doing business in Houston, Harris

County, Texas.      The Company has acted, directly or indirectly, in

the interest of an employer with respect to Suazo.             The Company

may be served with process by serving its registered agent, Margie

Dip, 2601 Marietta Street, Kenner, Louisiana 70062.

     6.    Dip has acted, directly or indirectly, in the interest of

an employer with respect to Suazo.        Dip may be served with process

at 13483 NW 19th Lane, Miami, Florida 33182.

                                BACKGROUND

     7.    Suazo began his employment with the Company in 2010

working at its storage facility in the Honduras.          In April of 2016,

Suazo was transferred to the Company’s Houston warehouse facility.

Suazo’s job duties as a warehouse worker included picking up goods

for delivery, receiving and storing goods at the warehouse for

delivery   later,    scanning   goods     into   the   warehouse   database,


                                    -2-
    Case 4:19-cv-00447 Document 1 Filed in TXSD on 02/08/19 Page 3 of 6



invoicing customers, and collecting payments.             Souza was also

responsible for scheduling transport of the stored goods by other

companies.

     8.      For all but three (3) weeks of his employment in Houston,

Suazo   worked   alone   at   the   Houston   warehouse   facility.   Suazo

typically worked six (6) days each workweek and, often times, was

tasked with opening the warehouse late at night for after hour

deliveries or pickup of storage containers for shipping.

     9. Although Suazo regularly worked more than forty (40) hours

per week, he was not paid at one and one-half (1½) his regular

hourly rate for hours worked over forty (40) hours each workweek.

     10.     As a non-exempt employee, Suazo was entitled to be paid

one and one-half (1½) times his regular hourly rate for all hours

worked in excess of forty (40) hours in a workweek. 29 U.S.C. § 207

(2019).

     11.     No exemption excuses the Defendants from paying Suazo

overtime compensation for all hours worked over forty (40) hours

each work week at one and one-half (1½) times his regular hourly

rate.     Nor have the Defendants made a good faith effort to comply

with the FLSA. Instead, the Defendants knowingly, wilfully, or with

reckless disregard carried out an illegal pattern or practice

regarding unpaid overtime compensation with respect to Suazo.

     12.     Dip has a substantial financial interest in the Company

and is directly involved in:


                                     -3-
    Case 4:19-cv-00447 Document 1 Filed in TXSD on 02/08/19 Page 4 of 6



     a.     the hiring and firing of the Company’s employees;

     b.     the day-to-day operations of the Company as they
            relate to defining the terms of employment,
            workplace conditions, and the level of compensation
            to be received by Company employees;

     c.     the Company’s finances; and

     d.     corporate decisions.

                            CAUSE OF ACTION

                   A. Unpaid Overtime Compensation

     13.    Suazo regularly worked in excess of forty (40) hours per

week for which he was not compensated at one and-one-half (1½)

times his regular hourly rate of pay.

     14.    As a non-exempt employee, Suazo was entitled to be paid

one and-one-half (1½) times his regular hourly rate for all hours

worked in excess of forty (40) hours in a workweek. 29 U.S.C. §

207(a) (2019). Accordingly, the Defendants’ practice of failing to

pay Suazo overtime compensation was, and is, a clear violation of

the FLSA.

     15.    No exemption excused the Defendants from paying Suazo on

and-one-half (1½) times his regular hourly rate for hours worked

over forty (40) hours.     Nor did the Defendants make a good faith

effort to comply with the FLSA. Instead, the Defendants knowingly,

wilfully, or with reckless disregard carried out their illegal

pattern or practice regarding overtime compensation with respect to

Suazo.

     16.    Accordingly, Suazo is entitled to overtime pay in an

                                    -4-
    Case 4:19-cv-00447 Document 1 Filed in TXSD on 02/08/19 Page 5 of 6



amount which is one and-one-half (1½) times his regular hourly rate

of pay.

     17.   Additionally, Suazo is entitled to an amount equal to all

of his unpaid overtime wages as liquidated damages.

     18.   Finally, Suazo is entitled to reasonable attorneys' fees

and costs of this action. 29 U.S.C. § 216(b)(2019).

                                 PRAYER

     WHEREFORE, Plaintiff Franklin Suazo requests that this Court

award him judgment, jointly and severally, against Defendants Dip

Shipping Company, L.L.C., and Lupe Dip, Individually, for:

     a.    damages for the full amount of his unpaid
           overtime compensation;

     b.    an amount equal to his unpaid                overtime
           compensation as liquidated damages;

     c.    reasonable attorneys’ fees, costs and expenses
           of this action;

     d.    pre-judgment  interest  and   post-judgment
           interest at the highest rates allowable by
           law; and

     e.    such other and      further    relief   as    may   be
           allowed by law.




                                    -5-
Case 4:19-cv-00447 Document 1 Filed in TXSD on 02/08/19 Page 6 of 6



                              Respectfully submitted,


                              /s/ Mark Siurek
                              Mark Siurek
                              TBA# 18447900
                              Fed ID# 9417
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              msiurek@warrensiurek.com

                              ATTORNEY-IN-CHARGE FOR PLAINTIFF


                              OF COUNSEL:

                              WARREN & SIUREK, L.L.P.
                              Patricia Haylon
                              TBA# 09281925
                              Fed ID# 13941
                              3334 Richmond Ave, Suite 100
                              Houston, Texas 77098
                              713-522-0066 (telephone)
                              713-522-9977 (fax)
                              thaylon@warrensiurek.com




                                -6-
